ORDER

PER CURIAM.
AND NOW, this 8th day of May, 2008, the Order of the Superior Court is VACATED and the matter is REMANDED to the Superior Court with the direction to REMAND to the Court of Common Pleas of Bedford County for evidentiary hearings, if necessary, to determine the responsibility for the absence of transcripts from the record certified for appeal. If it is determined that the absence is attributable to the failure of Appellant to comply with the Rules of Appellate Procedure, the October 24, 2006 order of the Superior Court shall be *572reinstated. If it is determined that the absence is attributable to court personnel, the Superior Court shall resolve on the merits the issues raised in the appeal, which were previously treated as waived. See Commonwealth v. Barge, 560 Pa. 179, 743 A.2d 429 (1999). Jurisdiction relinquished.
Justice McCAFFERY did not participate in the consideration or decision of this matter.